By the Court.
“Gentlemen of the jury, Henry Tre“quier, James Clawsey, and Lewis Chamberlain, are in- “ dieted for a conspiracy.
“ A conspiracy has been defined to be an agreement or “ combination between two or more persons to do an unlawful act, or to accomplish a purpose lawful in itself, “ by means that are criminal or unlawful, It is now the (5 most usual remedy fop any unlawful combination. The « cases put by the counsel for the defendants, do not apply *149u to the present case. The meeting of the grocers and <! others, was for a lawful purpose : it was, or was supposed. “ to be, for the general advantage of the community. The •“ object of their association was not directed to the injury “or ruin of anyone individual. In the case now before “ Court, it appears the object of the conspiracy was di- “ rected to the prosecutor alone. They not only “ strated against his being employed in the same establish- “ with themselves, but carried their combination to so great “ an extent as to force the prosecutor to leave his busi- “ ness.”
The counsel for the defendants contended “ that the “ meeting of the master hatters compelled the association “ among the journeymen to counteract what he called the “ unwarrantable measures there adopted; that it was an “ association among the journeymen, in some measure “ compelled on the part of the masters. It may be answer- “ ed that one conspiracy cannot justify another : that how- “ ever objectionable the conduct of the master hatters, may “ be, it is certain, that it furnishes no excuse to the defend- i s/ ants.”
The Court left it to the jury to say whether the acts of defendants amounted to a conspiracy or not.
The jury immediately returned a verdict of guilty against each of the defendants.

Note.—The law relating to conspiracy has undergone a grart alteration within a few centuries past. It was taken formerly in a more confinedand limited extent than it is at present. Lord Coke defines it to be “a consultation or agreement between two or more, to ap- “ peal or indict an innocent person falsely and maliciously, whom “ accordingly, they cause to be indicted or appealed; and. afterward “ the party is lawfully acquitted by the verdict of twelve men.” 3 Inst. 43. This, is only one kind of conspiracy, and embraces but a small portion of those offences now ranked under this title.
*150Formerly, the most common remedy for this offence was th e writ of con spiracy which has given place to the action on the case for a malicions prosecution, or for slander, and indictment. The writ of conspiracy has become obsolete, from the difficulties attending it prosecution. It was necessary, 1st. To show an actual injury to entitle “te party to damages. 3d. To prove that the party was lawfully acquitted. But it is presumed it still may be prosecuted.
The' most usual method is now by indictment for conspiracy, and is a most extensive remedy, embracing almost every possible case of unlawful combination.
The following are some of the leading principles on indictment for conspiracy.
To constitute a conspiracy, it is not necessary.
1. That the act intended to be committed, should be illegal or immoral.
3. That it should affect the public at large.
3. That it be affected by false pretences,
What is a conspiracy!
Journeymen confederating and refusing to work, unless for certain wages, may be indicted for a conspiracy: notwithstanding the statutes, which regulate their work and wages, do not direct this mode of prosecution: for this offence consists in the conspiracy, and notin the refusal; and all conspiracies are illegal, though the subject matter of them may be lawful. The Tub. worn an v. the London brewers. 8 Wbd. 11, 330.
The fact of conspiracy need not be proved upon the trial, but may be collected by the jury from collatteral circumstances. 1 Blac. Rep 393. Stra. 141.
Though no indictment has been preferred, or information laid before a magistrate, and the only object proved is to destroy the reputation of an individual, an indictment for a conspiracy may be supported.—
1 Blac. Rep. 393.
But the object of a conspiracy is not confined to any particular individual or class of men. It may be,
1. To injure pubic trade. 8 Mod. Rep. 11. 1 Stra. 144.
3. To affect the public health. 3. Lord Ray. 1179.
3. To violate public police. G East. 133.
4. To insult public justice. 4 Burr. 3106. 1 Salk. 174.
Journeymen may each singly refuse to work, unless they receive an ad*151vanee of wages, but if they refuse, by preconcert or association, they may'be indicted and convicted of conspiracy. 6 Term. Rep. 636.
If several go to the theatre, by previous agreement, to hiss an actor, or , , , n cry down a play, they are guilty of a conspiracy. ¿ vamp. 358.
A combination and agreement between the East India Company’s officers to resign, is unlawful, and the parties may be indicted for conspiracy. 4 Burr. 2472.
A combination to raise the price of funds by false rumors, is 3M.&S. 67.
In conspiracy, the crime is complete by the unlawful agreement; and it is not necessary any act should be done in pursuance of such agreement between the parties. 2 Lord Ray. 1167. 1 Salk. 174.
And yet not positive or direct evidence need be given of the fact of conspiring : but may be inferred from the circumstances of the case. 1 Blac. Rep. 392. 1 Stra. 144.
The gist of a conspiracy is the unlawful confederacy, and the offence is complete when the confederacy is made, and any act done in pursuit of it is no constituent part of the offence. And there is no difference whether the intent be to injure a single individual, or a number of people. Comth. v. Judd et al. 2 Mass. T. Rep. 329.
A combination to commit a crime, is a conspiracy, whether the crime is committed or not. City Hall Rec. vol. 1. p. 169.
A previous conspiracy to defraud may be inferred from subsequent acts. Ibid. p. 192.
An indictment for a conspiracy to the prejudice of people generally, without naming any individual, can be supported. Ibid. vol. 2. p. 22.
Vide Joseph Heath’s case. Ibid. vol. 2. p, 54.
It is a conspiracy for two or more persons to combine for the ultimate object of defrauding others, prejudicing their rights, whether the particular act leading to such object is to be perpetrated out of the jurisdiction of this State, or whether contrary to the statute or com- ' mon law; and whether at the time of the trial, the other conspirators are without the jurisdiction of the court or not, the prosecution against one, originally engaged in the conspiracy, may be maintained. Ibid. vol. 2. p. 61.
*152Where two persons are indicted for conspiring, with other persons, to the jurors unknown, to do an unlawful act, and the circumstances on the trial should not be sufficient to show, that one of them conspired with a person not named on the record, he may be found guilty. Ibid. vol. 3. p. 60.
Yide ^le case of EdiVard Robbins and John Sheffield. Ibid. vol. 4. p. 1.
It is unnecessary, in a prosecution for a conspiracy, to show that any step was taken by the conspirators, or either of them, towards the' consummation of the act agreed to be done: it is sufficient, if an agreement to do some unlawful or immoral act existed. Ibid. vol. 4* p. 121.